EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karin H. Butchko on March 25, 2021.
The application has been amended as follows: 
		In the Claims:
			Claim 11, line 13, the phrase “the middle section” has been changed to 
--the middle chamber--.
Claim 11, line 16, the phrase “the middle section passage” has been changed to --the middle chamber passage--.
The above changes were done to maintain proper antecedent basis and to clearly define the invention.
Claim 11, line 26, the phrase “the second fluid flow valve” has been changed to --a second fluid flow valve--.
The above change was done to provide proper antecedent basis and to clearly define the invention.
Claim 11, line 37, the phrase “the first lower chamber” has been changed to --the middle chamber--.
Claim 11, line 38, the phrase “the second upper chamber” has been changed to --the second lower chamber--.

Claim 11, line 39, the phrase “the second lower section” has been changed to --the second lower chamber--.
The above change was done to maintain proper antecedent basis and to clearly define the invention.
Claim 11, line 45, the phrase “a second poppet valve member” has been changed to --the second poppet valve member--.
The above change was done to provide proper antecedent basis and remove any double inclusion issues, since it has already been positively recited in line 44.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art did not teach or suggest a double action fluid flow valve as claimed by the applicant, specifically a double action fluid flow valve comprising a first fluid flow valve including a first body, the first body including: a stepped piston counterbore including a first upper end, a first lower end, a first upper chamber between a stepped piston and the first upper end of the stepped piston counterbore, a first lower chamber between the stepped piston and a first valve guide, and a middle chamber located therebetween, a pilot passage in fluid communication with the first upper chamber of the stepped piston counterbore, a first upper chamber passage in fluid communication with the first upper chamber of the stepped piston counterbore, a middle chamber passage in fluid communication with the middle chamber of the stepped piston counterbore, a first lower chamber passage in fluid communication with the first lower chamber .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752